Citation Nr: 0309485	
Decision Date: 05/21/03    Archive Date: 05/27/03	

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a cervical spine disorder, a lumbar spine 
disorder, and a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from January 1977 to December 
1979.  He also had service with the U.S. Army Reserves with 
various periods of inactive duty for training and active duty 
for training between 1980 and 1997. 

The evidence of record is inconsistent as to the veteran's 
recollections of the reported incident in which he sustained 
trauma to the head and developed headaches, neck and back 
pain, and psychiatric problems.  At the time of periodic 
examination with the Reserves in January 1998, the veteran 
stated he sustained head trauma in 1993.  However, in his 
initial claim for disability benefits received in April 1999, 
he reported that he had received treatment for the injury at 
the Base Hospital at Fort McCoy, Wisconsin, in June 1995.  In 
an April 2000 affidavit a service comrade referred to 
recollections of a truck tailgate hitting the veteran in 
September 1992 while they were training at Fort Chaffee, 
Arkansas.  In a June 2000 statement, the veteran indicated 
the accident occurred at Fort Chaffee, in September 1995, and 
he claimed he was hospitalized at the base hospital.  While 
development has resulted in the association of the claims 
folder and a chronological statement of retirement points for 
the veteran in January 1998 reflecting various periods of 
inactive duty for training and active duty for training 
between 1980 and 1997, there are no records from either Fort 
Chaffee or Fort McCoy referring to hospitalization of the 
veteran at either facility.

The Board notes that in the past year or so, the Board began 
to develop cases at the Board in lieu of remands to the ROs.  
In this case, additional development was undertaken in July 
2002, and this resulted in the veteran being given 
examinations in October 2002.  Also, a chronological 
statement of retirement points was obtained and associated 
with the claims file.  38 C.F.R. § 19.9 (a) (2002).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans, et. al., v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305,-7316 (Fed. Cir. May 1, 2003), held that 38 C.F.R. 
§ 19.9 (a) (2) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver of the right to 
initial consideration of the evidence by the RO. The Federal 
Circuit also held that 38 C.F.R. § 19.9 (a) (2) (ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C.A. § 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C.A. § 5103 (b), which provides a claimant one year 
to submit evidence.  The letter to that effect was sent to 
the veteran in October 2002.  Thus the one year period has 
not yet elapsed.

The veteran has not had an opportunity to review the evidence 
added to the record as a result of the Board's development 
actions pursuant to 38 C.F.R. § 20.903 b), and he has not 
waived his right to have the additional evidence considered 
initially by the RO and a remand of the case is in order.  
Also, he has not been provided with the notice to which he is 
entitled under 38 U.S.C.A. § 5103, which provides a claimant 
one year to submit evidence.

 Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to identify and 
verify all periods of the veteran's 
military service, particularly his 
service in the U.S. Army Reserves between 
1980 and 1997.  In conjunction with this 
verification, the RO should contact the 
veteran and ask him to provide the 
name/names and address/addresses of the 
unit/units to which he was assigned 
during the years he served with the Army 
Reserves.  Any unit/units identified 
should be contacted and asked to provide 
information regarding the dates when the 
veteran was assigned to the unit/units.  
Irrespective of the veteran's response, 
the Army Reserves should still be 
contacted to provide all verified periods 
of active duty for training and inactive 
duty for training.  The RO should also 
request copies of all existing medical 
records for any periods of active duty 
for training or inactive duty for 
training.  All responses received from 
the U.S. Army Reserves should be 
associated with the claims folder.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection, 
including statements from service medical 
personnel; statements from individuals 
who served with him; employment physical 
examinations; medical evidence from 
hospitals, clinics, from which and 
private physicians from whom he may have 
received treatment, especially soon after 
discharge; and insurance examinations.  
The RO should assist the veteran in this 
respect, and should pursue all logical 
followup development pertaining to 
diagnosis of, and treatment for, any 
residuals of a reported head injury.  

3.  The base medical facilities at Fort 
Chaffee, Arkansas, and Fort McCoy, 
Wisconsin, should be contacted and asked 
to provide any records pertaining to 
treatment and/or evaluation of the 
veteran at those locations between 1992 
and 1995.  All responses received from 
the medical facilities at those bases 
should be associated with the claims 
folder.

4.  Upon completion of (1) and (2), if 
deemed advisable and contingent upon 
whether additional records are obtained 
and the veteran provides more specific 
information, the RO should arrange for 
orthopedic, neurologic, and psychiatric 
examinations of the veteran.  Following 
review of the entire record, each 
examiner should opine as to the etiology 
of any disorder identified.  The 
rationale for any conclusion reached 
should be set forth.  Each examiner 
should state the degree of medical 
probability that any disability found 
during examination is related to any 
incident which occurred during active 
duty to include the reported incident 
when the veteran allegedly sustained head 
trauma during active duty for training.  
If the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

5.  The RO should ensure that all 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§ § 5102, 5103, 5103A, and 510, and the 
duty to assist regulations found at 66 
Fed. Reg. 45, 620-32 (August 27, 2001) 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Thereafter, the RO should review the expanded record and 
readjudicate the claim for service connection for residuals 
of a reported head injury.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, he and his 
representative should be furnished a supplemental statement 
of the case and be afforded an opportunity to respond before 
the case is returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




